DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 11-12, 18 filed on 10/11/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over NOYES (US 2014/0198237) further in view of SONG (US 2013/0135499).
Regarding claim 1, NOYES discloses an electronic device comprising: 

an image sensor (image sensors 104, figure 1, paragraphs [0021]-[0025]); and 
at least one processor (image processing system 102 includes processor 118, figure 1, paragraphs [0021]-[0025]),
wherein the at least one processor is configured to:
display a preview image (a preview image displayed on display 128, figure 1, paragraphs [0021]-[0025]) including an image generated from information acquired through the image sensor;
perform a zoom-in operation or a zoom-out operation for the preview image (zoom controller is adapted to implement a zoom operation in response to user input, figure 1, paragraphs [0021]-[0025]); 
in response to determining that it is necessary to change the output mode of the image sensor, generate an inter-integrated circuit (I2C) instruction to change the output mode of the sensor (NOYES discloses the instructions sent by the zoom controller 140 may cause a pixel clock rate 132 of the image sensor 104 to be changed to implement the zoom operation, figure 1, paragraphs [0021]-[0025]).
NOYES fails to disclose: determine whether it is necessary to change an output mode of the image sensor in response to the zoom-in operation or the zoom-out operation; control the sensor to change the output mode of the sensor by executing the generated I2C instruction while the image sensor maintains an active state; and in response to the change of the output mode, change a sensor index recorded in a register to have access to information on a sensor mode currently in use.
However, NOYES discloses in paragraph [0025] that “the instructions sent by the zoom controller 140 may cause a pixel clock rate 132 of the image sensor 104 to be changed to implement the zoom operation...  The image sensor 104 may be adapted to change from a first pixel clock rate to a second pixel clock rate without causing an interruption in a frame rate at which image data is captured or output by the image sensor 104...  The image sensor 104 may further be adapted to change from the first pixel clock rate to the second pixel clock rate without entering a non-active mode (e.g., a standby mode) and without missing any frames (e.g., while maintaining a frame rate of the image sensor),” and “receiving cropped image data corresponding to the portion from the image sensor that is associated with the zoom operation, the cropped image data received at a second pixel clock rate that is slower than the first pixel clock rate.” It would have been obvious to one of ordinary skill in the art to modify the device in NOYES by including into the image processing system of NOYES the function of executing the generated I2C instruction while the image sensor maintains an active state; and in response to the change of the output mode, change a sensor index recorded in a register to have access to information on a sensor mode currently in use in order to generate a zoomed image by sending window information to an image sensor (paragraph [0005]).
NOYES fails to disclose wherein the change of the output mode changes arrays of acquired cell values of the image sensor.
However, SONG discloses wherein the change of the output mode changes arrays of acquired cell values of the image sensor (SONG discloses changing an operation mode of the camera image sensor from a preview mode to a capture preparation mode by changing a resolution of the sensor output image from a low resolution (640 x 480 pixels) to a high resolution (2608 x 1960 pixels) in response to the capture preparation signal when the capture preparation signal is input in a preview mode of the camera image sensor, figures 1-2, paragraphs [0077]-[0078], [0080]-[0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in NOYES by the teaching of SONG in order to provide a camera module capable of maintaining a sensor output image to have a low resolution in a preview mode of a camera image sensor, and capable of preventing a shutter-lag from being caused when an image is captured in a capture preparation mode of the camera image sensor, paragraph [0008].


However, NOYES discloses in paragraph [0056] that “After the zoomed image data 670 is generated, the image processing pipeline 604 may perform the other pipeline processing functions 658, such as demosaicing, image sharpening, spatial filtering, color space transformation, etc. Additionally, the other processing or storage functions 612 may be performed using the zoomed image data 670.” 
It would have been obvious to one of ordinary skill in the art to use a re-mosaic algorithm in changing the output mode of an image sensor.
 
Claim 12 is a method claim corresponds to apparatus claim 1; therefore, claim 12 is rejected for the same reason given in claim 1.

Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over NOYES (US 2014/0198237) further in view of Tanaka et al. (US 2015/0070530).
Regarding claim 1, NOYES discloses an electronic device comprising: 
a display (display 128, figure 1, paragraph [0022]);
an image sensor (image sensors 104, figure 1, paragraphs [0021]-[0025]); and 
at least one processor (image processing system 102 includes processor 118, figure 1, paragraphs [0021]-[0025]),
wherein the at least one processor is configured to:
display a preview image (a preview image displayed on display 128, figure 1, paragraphs [0021]-[0025]) including an image generated from information acquired through the image sensor;

in response to determining that it is necessary to change the output mode of the image sensor, generate an inter-integrated circuit (I2C) instruction to change the output mode of the sensor (NOYES discloses the instructions sent by the zoom controller 140 may cause a pixel clock rate 132 of the image sensor 104 to be changed to implement the zoom operation, figure 1, paragraphs [0021]-[0025]).
NOYES fails to disclose: determine whether it is necessary to change an output mode of the image sensor in response to the zoom-in operation or the zoom-out operation; control the sensor to change the output mode of the sensor by executing the generated I2C instruction while the image sensor maintains an active state; and in response to the change of the output mode, change a sensor index recorded in a register to have access to information on a sensor mode currently in use.
However, NOYES discloses in paragraph [0025] that “the instructions sent by the zoom controller 140 may cause a pixel clock rate 132 of the image sensor 104 to be changed to implement the zoom operation...  The image sensor 104 may be adapted to change from a first pixel clock rate to a second pixel clock rate without causing an interruption in a frame rate at which image data is captured or output by the image sensor 104...  The image sensor 104 may further be adapted to change from the first pixel clock rate to the second pixel clock rate without entering a non-active mode (e.g., a standby mode) and without missing any frames (e.g., while maintaining a frame rate of the image sensor),” and “receiving cropped image data corresponding to the portion from the image sensor that is associated with the zoom operation, the cropped image data received at a second pixel clock rate that is slower than the first pixel clock rate.” It would have been obvious to one of ordinary skill in the art to modify the device in NOYES by including into the image processing system of NOYES the function of executing the generated I2C instruction while the image sensor maintains an active state; and in response to the change of the output mode, change a sensor index recorded in a register to have access to information 
NOYES fails to disclose wherein the change of the output mode changes arrays of acquired cell values of the image sensor.
However, Tanaka et al. discloses wherein the change of the output mode changes arrays of acquired cell values of the image sensor (Tanaka et al. discloses an image sensor can be driven in a plurality of driving modes, such as a driving mode in which all pixel signals are output (hereinafter, referred to as an "all pixel output mode," in which an image having a original horizontal width of 10,000 pixels) and a driving mode in which pixel signals are added and output (hereinafter, referred to as a "pixel addition mode,” in which an image having 5000 pixels, which is 1/2 of the original horizontal width), figures 1-2, paragraphs 0062], [0069]-[0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in NOYES by the teaching of Tanaka et al. in order to perform preprocessing of image data in which the number of times by which the pre-processing section performs pre-processing can be changed according to the number of pixels in the horizontal direction of the image sensor, paragraph [0069].

Claim 12 is a method claim corresponds to apparatus claim 1; therefore, claim 12 is rejected for the same reason given in claim 1.

Claims 7-8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over NOYES (US 2014/0198237) in view of SONG (US 2013/0135499) further in view of Li et al. (US 2018/0152611).
Regarding claim 7, NOYES and SONG fail to disclose wherein the at least one processor is further configured to:

determine whether it is necessary to change the output mode of the image sensor, based on the illuminance value for the image.
However, Li et al. discloses in paragraph [0014] that “the camera is configured to photograph the preview image when the processor determines that the luminance of the at least one pixel in the preview image is less than a preset condition, where when the preview image is being photographed, the operation mode of the image sensor of the camera is the sum pixel combination mode.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in NOYES and SONG by the teaching of Li et al. in order to analyze luminance of at least one pixel in the preview image in the preview state (paragraph [0014]).

Regarding claim 8, Li et al. discloses wherein the at least one processor is further configured to:
in response to the determined illuminance value being greater than or equal to a first value and a zoom magnification for the preview image being changed from a value less than a second value to a value greater than or equal to the second value by the zoom-in operation, determine that it is necessary to change the output mode of the image sensor (paragraph [0014].

Regarding claim 18, see Examiner’s comments regarding claims 7-8.

Allowable Subject Matter
Claims 2-6, 9-10, 13-17, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        1/10/2022